 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     Leslie A. Merritt, Jr., a single man             No. CV17-4540 PHX DGC
 9
                           Plaintiff,                 ORDER
10
11   v.

12   State of Arizona, et al.,

13                         Defendants.

14
15          Pursuant to Stipulation of the parties for an extension of time for Defendant State
16   of Arizona to file a response in opposition to Plaintiff’s motion for new trial. Doc. 504.
17          IT IS ORDERED that the stipulation (Doc 504) is granted. Defendant State of
18   Arizona shall respond to Plaintiff’s motion for new trial on or before January 8, 2021.
19          Dated this 4th day of January, 2021.
20
21
22
23
24
25
26
27
28
